Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 15/993381 application is in response to the communications filed April 08, 2021. 
Claims 1, 3, 9, 11, 13 and 19 were amended April 08, 2021. 
Claims 4, 12 and 14 were cancelled April 08, 2021
Claims 21-23 were added as new April 08, 2021. 
Claims 1-3, 5-11, 13 and 15-23 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-11, 13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of identifying first structured information regarding a patient and a first set of one or more patient populations, identifying unstructured information regarding at least the patient and a second set of one or more patient populations, wherein the unstructured information comprises an electronic health record or portion(s) thereof, analyzing the unstructured information to derive second structured information, determining one or more health metrics to be monitored for the patient based on analyzing each of the first structured information and the second structured information, using a classification model, determining an optimum set of devices to be used for monitoring the one or more health metrics. These steps, as drafted, under the broadest reasonable interpretation are directed to:
performance of the limitation in the mind (e.g., observation, evaluation, judgment, opinion, etc.) but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the additional element(s) of “a computer-implemented method for providing personalized recommendations of devices for monitoring and/or managing a health condition”, “receiving, at a computer, first structured information”, “receiving, at the computer, unstructured information” and “determining, using the computer”, a computer-implemented method for providing personalized recommendations of devices for monitoring and/or managing a health condition, the method comprising: receiving first structured information regarding a patient and a first set of one or more patient populations; receiving unstructured information regarding at least the patient and a second set of one or more patient populations, wherein the unstructured information comprises an electronic health record or portion(s) thereof; analyzing the 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“receiving, at a computer, first structured information” and “receiving, at the computer, unstructured information” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a computer-implemented method for providing personalized recommendations of devices for monitoring and/or managing a health condition” and “determining, using the computer”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“receiving, at a computer, first structured information” and “receiving, at the computer, unstructured information” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein analyzing the unstructured information comprises building at least one extraction model configured to extract structured information from the unstructured information” further defines the limitation of “analyzing the unstructured information” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.
“using a machine learning technique” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “using a machine learning technique”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer 
As per claim 3, 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the unstructured information comprises information selected from the group consisting of: images, audio and videos” further defines the limitation of “unstructured information” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the classification model also determines one or more weights associated with each of the one or more health metrics, the weights being indicative of relative importance of a given metric in predicting a future health status of the patient” further defines the limitation of “a classification model” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7,  
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein determining the optimum set of devices utilizes an optimization model comprising a plurality of rules configured to minimize financial cost of the optimum set of devices while ensuring the optimum set of devices includes all device capabilities necessary to monitor the one or more health metrics and will not exceed applicable technological constraints of any respective one of the optimum set of devices and an operating environment in which the one or more health metrics are to be measured” further defines the limitation of “determining an optimum set of devices” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 7 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the rules comprise: an objective function Σi∈I ci, Xi configured to minimize a total cost of the optimum set of devices, wherein the cost is defined by a plurality of constraints, comprising: a capability constraint Σi∈I zim, Xi≥1, ∀m∈M configured to ensure the optimum set of devices includes all device capabilities necessary to monitor the one or more health metrics; a resource constraint Σi∈I aij, Xi≤Kj, ∀∈J configured to ensure the optimum set of devices will not exceed any applicable technological constraints of individual ones of the optimum set of devices and an operating environment in which the one or more health metrics are to be measured; and a financial constraint Σi∈I ci, Xi≤B configured to ensure a total cost of the optimum set of devices does not exceed a predetermined budget; and wherein: I is a set of possible devices to be included in the optimum set of devices; ci is the cost of a given device B is a maximum budget for the optimum set of devices; M is a set of measurements necessary to monitor the one or more health metrics; zim is a binary input parameter having a value of 1 if the given device i∈I is capable of collecting measurement m∈M, and zero otherwise; Xi∀i∈I is a binary variable having a value of 1 if the given device i∈I is one of the optimum set of devices recommended for monitoring and/or managing the health condition, and zero otherwise; J is a set of resources available to the optimum set of devices in the operating environment in which the one or more health metrics are to be monitored; aij is a resource consumption of a given device i∈I; and Kj is an available capacity of resource j∈J” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the rules comprise: an objective function Σi∈I ci, Xi configured to minimize a total cost of the optimum set of devices, wherein the cost is defined by a plurality of constraints, comprising: a capability constraint Σi∈I zim, Xi≥1, ∀m∈M configured to ensure the optimum set of devices includes all device capabilities necessary to monitor the one or more health metrics; a resource constraint Σi∈I aij, Xi≤Kj, ∀∈J configured to ensure the optimum set of devices will not exceed any applicable technological constraints of individual ones of the optimum set of devices and an operating environment in which the one or more health metrics are to be measured; and a financial constraint Σi∈I ci, Xi≤B configured to ensure a total cost of the optimum set of devices does not exceed a predetermined budget; and wherein: I is a set of possible devices to be included in the optimum set of devices; ci is the cost of a given device B is a maximum budget for the optimum set of devices; M is a set of measurements necessary to monitor the one or more health metrics; zim is a binary input parameter having a value of 1 if the given device i∈I is capable of collecting measurement m∈M, and ∀i∈I is a binary variable having a value of 1 if the given device i∈I is one of the optimum set of devices recommended for monitoring and/or managing the health condition, and zero otherwise; J is a set of resources available to the optimum set of devices in the operating environment in which the one or more health metrics are to be monitored; aij is a resource consumption of a given device i∈I; and Kj is an available capacity of resource j∈J” which corresponds to mere data gathering and/or output. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐
“wherein the rules comprise: an objective function Σi∈I ci, Xi configured to minimize a total cost of the optimum set of devices, wherein the cost is defined by a plurality of constraints, comprising: a capability constraint Σi∈I zim, Xi≥1, ∀m∈M configured to ensure the optimum set of devices includes all device capabilities necessary to monitor the one or more health metrics; a resource constraint Σi∈I aij, Xi≤Kj, ∀∈J configured to ensure the optimum set of devices will not exceed any applicable technological constraints of individual ones of the optimum set of devices and an operating environment in which the one or more health metrics are to be measured; and a financial constraint Σi∈I ci, Xi≤B configured to ensure a total cost of the optimum set of devices does not exceed a predetermined budget; and wherein: I is a set of possible devices to be included in the optimum set of devices; ci is the cost of a given device B is a maximum budget for the optimum set of devices; M is a set of measurements necessary to monitor the one or more health metrics; zim is a binary input parameter having a value of 1 if the given device i∈I is capable of collecting measurement m∈M, and zero otherwise; Xi∀i∈I is a binary variable having a value of 1 if the given device i∈I is one of the optimum set of devices recommended for monitoring and/or managing the health condition, and zero otherwise; J is a set of ∈I; and Kj is an available capacity of resource j∈J”, which corresponds to performing repetitive calculations.  
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the optimum set of devices is determined based on: device capabilities, associated device services, and resource constraints; and wherein the resource constraints comprise financial constraints of the patient and technological constraints selected from the group consisting of: the device and an operating environment in which the health metrics are to be monitored for the patient” 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receiving first structured information regarding a patient and a first set of one or more patient populations, receiving unstructured information regarding at least the patient and a second set of one or more patient populations, analyzing the unstructured information to derive second structured information, determining one or more health metrics to be monitored for the patient based on analyzing each of the first structured information and the second structured information, using a classification model, determining an optimum set of devices to be used for monitoring the one or more health metrics, comparing values of the one or more health metrics of the patient to one or more corresponding event trigger thresholds; upon determining, based on the comparison, that at least one of the 
performance of the limitation in the mind (e.g., observation, evaluation, judgment, opinion, etc.) but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the additional element(s) of “a computer-implemented method”, and “outputting the values of the one or more health metrics of the patient; combining the output values of the one or more health metrics of the patient with corresponding historical values of the one or more health metrics of the patient collected over time to generate a comprehensive set of values of the one or more health metrics of the patient” one or more patient populations, receiving unstructured information regarding at least the patient and a second set of one or more patient populations, analyzing the unstructured information to derive second structured information, determining one or more health metrics to be monitored for the patient based on analyzing each of the first structured information and the second structured information, using a classification model, determining an optimum set of devices to be used for monitoring the one 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
Add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“outputting the values of the one or more health metrics of the patient; combining the output values of the one or more health metrics of the patient with corresponding historical values of the 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a computer-implemented method”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
 “continuously monitoring one or more health metrics of a patient using a set of optimum devices” determined by and in the context of the steps recited above, which corresponds to performing repetitive calculations.  
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 is substantially similar to claim 1. As such Claim 11 is rejected for the same reasons as claim 1. 
Claim 11 recites an additional component(s) of a computer readable storage medium having instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform the steps of claim 1. Considering this additional limitation under:
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “computer readable storage medium having instructions embodied therewith, wherein the 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 is substantially similar to claim 3. As such Claim 13 is rejected for the same reasons as claim 3.
As per claim 15, 
Claim 15 is substantially similar to claim 5. As such Claim 15 is rejected for the same reasons as claim 5.
As per claim 16, 
Claim 16 is substantially similar to claim 6. As such Claim 16 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially similar to claim 7. As such Claim 17 is rejected for the same reasons as claim 7.
As per claim 18, 
Claim 18 is substantially similar to claim 8. As such Claim 18 is rejected for the same reasons as claim 8.
As per claim 19, 
Claim 19 is substantially similar to claim 9. As such Claim 19 is rejected for the same reasons as claim 9.
As per claim 20, 
Claim 20 is substantially similar to claim 10. As such Claim 20 is rejected for the same reasons as claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9, 11, 13, 15-17, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskar (US 2016/0283671) in view of Cohen et al. (US 2018/0068083; herein referred to as Cohen). 
As per claim 1, 
Bhaskar teaches determining one or more health metrics to be monitored for the patient and determining an optimum set of devices to be used for monitoring the one or more health metrics. (Paragraph [0012]-[0014] of Bhaskar. The teaching describes a device scheduling system that receives a request for devices to be associated with a patient for a procedure. Upon receiving a request for a desired activity, the system identifies diagnostic devices for performing the desired activity, determines for each identified diagnostic device a time period required for performing the desired activity based on the data stored in activity memory, identifies an available time period for executing the desired activity by a diagnostic device out of the plurality of diagnostic devices based on the data stored in task memory, and stores a reservation for performing the desired activity by the diagnostic device having an available time period. Put another way, the system receives a request to monitor a patient with a device that captures health 
Bhaskar does not explicitly teach receiving first structured information regarding a patient and a first set of one or more patient populations, receiving unstructured information regarding at least the patient and a second set of one or more patient populations, analyzing the unstructured information to derive second structured information or analyzing each of the first structured information and the second structured information, using a classification model. 
However Cohen teaches receiving first structured information regarding a patient and a first set of one or more patient populations, receiving unstructured information regarding at least the patient and a second set of one or more patient populations, wherein the unstructured information comprises an electronic health record or portions thereof and analyzing each of the first structured information and a second structured information. (Paragraphs [0028], [0029] and [0235] of Cohen. The teaching describes “embodiments are provided use of the classifier in a method of assessing the likelihood that a patient has lung cancer relative to a population comprising measuring the values of a panel of biomarkers in a sample from a patient and obtaining clinical parameters from the patient”, “techniques are provided for the use of artificial intelligence/machine learning systems that can incorporate and analyze structured and preferably also unstructured data to perform a risk analysis to determine a likelihood for having cancer, initially lung cancer, but also, other types of cancer, including pan-cancer testing (i.e. testing of multiple tumors from a single patient sample)” and “machine learning system determines a quantifiable risk for the presence of cancer in patients, preferably before they have symptoms or advanced disease, in terms of an increase over the population (e.g., a cohort population). By determining an individual patient's risk relative to the cohort, physicians may recommend further follow-up testing (e.g. radiography) for those 
Cohen further teaches analyzing the unstructured information to derive second structured information. (Paragraph [0304] of Cohen. The teaching describes “NLP may be applied to analyze the context of various types of text (e.g., physician notes, lab reports, medical history, prescribed treatment, and any other type of annotation) to determine relevant risk factors, and this information may be provided as inputs into master NN12. NN8 may also derive numeric inputs from the unstructured language, e.g., years of smoking, years of family members smoking, and any other numeric data at operation 540.”)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the “request for a desired activity” in Bhaskar, to be the recommendation to seek follow-up testing based upon comparing structured and unstructured data of a patent to different patient populations. One of ordinary skill in the art would have known that in the teaching of Bhaskar, the request for a desired activity would have been narrowed to a medical prescription to have a patient be monitored with medical devices. In the teaching of Cohen, there is a similar prescription to see medical aid based upon patient data analysis. It would have been a simple substitution of known elements in the art before 
As per claim 2,
The combined teaching of Bhaskar and Cohen teaches the limitations of claim 1.  
Cohen further teach wherein analyzing the unstructured information comprises building at least one extraction model configured to extract structured information from the unstructured information using a machine learning technique. (Paragraphs [0029] and [0304] of Cohen. The teaching describes “techniques are provided for the use of artificial intelligence/machine learning systems that can incorporate and analyze structured and preferably also unstructured data to perform a risk analysis to determine a likelihood for having cancer, initially lung cancer, but also, other types of cancer, including pan-cancer testing (i.e. testing of multiple tumors from a single patient sample)” and “NLP may be applied to analyze the context of various types of text (e.g., physician notes, lab reports, medical history, prescribed treatment, and any other type of annotation) to determine relevant risk factors, and this information may be provided as inputs into master NN12. NN8 may also derive numeric inputs from the unstructured language, e.g., years of smoking, years of family members smoking, and any other numeric data at operation 540.” This machine learning process constitutes an extraction model that uses unstructured data to extract structured information. The output of the NLP, for example, takes the physician notes, lab reports, etc., which is unstructured information, and extracts structured information that the machine can understand.)
As per claim 3, 
The combined teaching of Bhaskar and Cohen teaches the limitations of claim 2, 
Cohen further teaches wherein the unstructured information comprises information selected from the group consisting of: images; audio; and videos. (Paragraphs [0029] and [0303] of Cohen. The teaching describes “techniques are provided for the use of artificial intelligence/machine learning systems that can incorporate and analyze structured and preferably also unstructured data to perform a risk analysis to determine a likelihood for having cancer, initially lung cancer, but also, other types of cancer, including pan-cancer testing (i.e. testing of multiple tumors from a single patient sample)” and “the extracted data is separated by type, e.g., raw images 155, biomarker (BM) velocity data 145, text-based unstructured data 140, and numeric/structured data 150.” The raw image data is considered to be unstructured data because raw image data is qualitative in nature that requires work to process and understand.)
As per claim 5, 
The combined teaching of Bhaskar and Cohen teaches the limitations of claim 1.  
Cohen further teaches wherein the classification model also determines one or more weights associated with each of the one or more health metrics, the weights being indicative of relative importance of a given metric in predicting a future health status of the patient. (Paragraph [0268] of Cohen. The teaching describes “Neural net NN12 assigns weights to each input, and performs an analysis to make a prediction (a % likelihood) of having cancer based on these risk factors. Initially, the assigned weights may be determined from training the neural net using a data set that includes patients with a cancer diagnosis, their medical history, and other associated risk factors. As additional data becomes available about risk factors for cancer (e.g., new risk factors, etc.), this data may be integrated into neural net NN12 and the corresponding weighting may evolve as a function of time”)
As per claim 6, 
The combined teaching of Bhaskar and Cohen teaches the limitations of claim 1. 
Cohen further teaches further comprising training the classification model using a training set comprising historical medical information for the one or more patient populations, the historical medical information comprising structured and unstructured information. (Paragraph [0321] of Cohen. The teaching describes “neural networks are adaptive systems. Through a process of learning by example, rather than conventional programming by different cases, neural networks are able to evolve in response to new data. It is also noted that algorithms for training artificial neural networks (e.g., gradient descent, cost functions, etc.) are known in the art and will not be covered in detail herein”)
As per claim 7, 
The combined teaching of Bhaskar and Cohen teaches the limitations of claim 1.  
Bhaskar further teaches wherein determining the optimum set of devices utilizes an optimization model comprising a plurality of rules configured to minimize financial cost of the optimum set of devices while ensuring the optimum set of devices: includes all device capabilities necessary to monitor the one or more health metrics; and will not exceed applicable technological constraints of: any respective one of the optimum set of devices; and an operating environment in which the one or more health metrics are to be measured. (Paragraphs [0012]-[0014], [0017], [0031], [0032] and [0040]-[0045] of Bhaskar. The teaching describes a device scheduling system that receives a request for devices to be associated with a patient for a procedure. Upon receiving a request for a desired activity, the system identifies diagnostic devices for performing the desired activity, determines for each identified diagnostic device a time period required for performing the desired activity based on the data stored in activity memory, identifies an available time period for executing the desired activity by a diagnostic device out of the 
As per claim 9, 
The combined teaching of Bhaskar and Cohen teaches the limitations of claim 1, 
Bhaskar further teaches wherein the optimum set of devices is determined based on: device capabilities; associated device services; and resource constraints; and wherein the resource constraints comprise financial constraints of the patient and technological constraints selected from the group consisting of: the device and an operating environment in which the health metrics are to be monitored for the patient. (Paragraphs [0017], [0031], [0032] and [0040]-[0045] of Bhaskar. The teaching describes that the system is able to determine and limit costs for devices (resource constraint) scheduled indicting that minimizing cost is the aim of this function. The teaching further describes that only appropriate diagnostic devices (device capabilities with associated device services) are going to be scheduled for the patient. The scheduler is configured to schedule devices that are able to be used in a healthcare 
As per claim 11, 
Claim 11 is substantially similar to claim 1. As such Claim 11 is rejected for the same reasons as claim 1. 
As per claim 13, 
Claim 13 is substantially similar to claim 3. As such Claim 13 is rejected for the same reasons as claim 3.
As per claim 15, 
Claim 15 is substantially similar to claim 5. As such Claim 15 is rejected for the same reasons as claim 5.
As per claim 16, 
Claim 16 is substantially similar to claim 6. As such Claim 16 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially similar to claim 7. As such Claim 17 is rejected for the same reasons as claim 7.
As per claim 19, 
Claim 19 is substantially similar to claim 9. As such Claim 19 is rejected for the same reasons as claim 9.
As per claim 21, 
The combined teaching of Bhaskar and Cohen teaches the limitations of claim 1,
Cohen further teaches assigning a plurality of labels to demographic data using a trained machine learning algorithm. (Paragraph [0202] and Figure 13 of Cohen. The teaching describes assigning diagnostic labels to inputs to a neural network. Specifically “the neural net may include a panel of biomarkers associated with the presence of cancer as well as clinical parameters (see, e.g., FIG. 13). In embodiments, clinical parameters include one or more of the following: (1) age; (2) gender; (3) smoking history in years; (4) number of packs per year; (5) symptoms; (6) family history of cancer; (7) concomitant illnesses; (8) number of nodules; (9) size of nodules; and (10) imaging data and so forth”. This constitutes demographic data that is assigned labels through a trained machine learning algorithm.)
As per claim 22, 
The combined teaching of Bhaskar and Cohen teaches the limitations of claim 22,
Cohen further teaches wherein the trained machine learning algorithm comprises a decision tree algorithm and wherein the decision tree algorithm is characterized by including a root node and a plurality of leaf nodes, and wherein one of the respective leaf node(s) independently represents a set K of one or more most likely health condition(s) for patient(s) exhibiting a combination of demographics represented by a path from the root node to the respective leaf node(s). (Figure 13 if Cohen. The teaching describes a root node for example “Clinical data” that goes through hidden layers 1 and 2 which constitute a path through the decision three that result in the leaf node(s) of lung cancer or no lung cancer.)
As per claim 23,
The combined teaching of Bhaskar and Cohen teaches the limitations of claim 6,
Cohen further teaches wherein the classification model comprises a decision tree algorithm and wherein the decision tree algorithm is characterized by including a root 
Claims 8 and 18 are rejected under 35 U.S.C. 103 over Bhaskar and Cohen in further view of Megahed et al. (US 2018/0189163; herein referred to as Megahed)
As per claim 8, 
The combined teaching of Bhaskar and Cohen teaches the limitations of claim 7, 
Bhaskar further uses rules to schedule an optimal set of devices based on not exceeding the capability, resource and financial constraints placed upon the scheduling system for the devices that are being scheduled. (Paragraphs [0012]-[0014], [0017], [0031], [0032] and [0040]-[0045] of Bhaskar. The teaching describes a device scheduling system that receives a request for devices to be associated with a patient for a procedure. Upon receiving a request for a desired activity, the system identifies diagnostic devices for performing the desired activity, determines for each identified diagnostic device a time period required for performing the desired activity based on the data stored in activity memory, identifies an available time period for executing the desired activity by a diagnostic device out of the plurality of diagnostic devices based on the data stored in task memory, and stores a reservation for performing the desired activity by the diagnostic device having an available time period. The teaching further describes that the system is able to determine and limit costs for devices (resource constraint) scheduled indicting that minimizing cost is the aim of this function. The teaching further describes that only appropriate diagnostic devices (device capabilities with associated device services) are going to be scheduled for the patient. The scheduler is configured to schedule devices that are able to be used in a healthcare setting which would require the device to operate appropriately in their technological 
The combined teaching of Bhaskar and Cohen does not explicitly teach wherein the rules comprise: an objective function Σi∈I ci, Xi configured to minimize a total cost of the optimum set of devices, wherein the cost is defined by a plurality of constraints, comprising: a capability constraint Σi∈I zim, Xi≥1, ∀m∈M configured to ensure the optimum set of devices includes all device capabilities necessary to monitor the one or more health metrics; a resource constraint Σi∈I aij, Xi≤Kj, ∀∈J configured to ensure the optimum set of devices will not exceed any applicable technological constraints of individual ones of the optimum set of devices and an operating environment in which the one or more health metrics are to be measured; and a financial constraint Σi∈I ci, Xi≤B configured to ensure a total cost of the optimum set of devices does not exceed a predetermined budget; and wherein: I is a set of possible devices to be included in the optimum set of devices; ci is the cost of a given device B is a maximum budget for the optimum set of devices; M is a set of measurements necessary to monitor the one or more health metrics; zim is a binary input parameter having a value of 1 if the given device i∈I is capable of collecting measurement m∈M, and zero otherwise; Xi∀i∈I is a binary variable having a value of 1 if the given device i∈I is one of the optimum set of devices recommended for monitoring and/or managing the health condition, and zero otherwise; J is a set of resources available to the optimum set of devices in the operating environment in which the one or more health metrics are to be monitored; aij is a resource consumption of a given device i∈I; and Kj is an available capacity of resource j∈
However Megahed teaches equations to optimize constraints for adaptive monitoring of devices. (Paragraphs [0044]-[0054] of Megahed. The teaching describes equations that optimize various constraints for devices. “Computing the preceding equations optimizes the measurement intervals and times for one complete monitoring cycle. The equations can be recomputed for each monitoring cycle. In one embodiment, computing and solving the preceding equations guarantees an optimal solution (e.g. optimal frequency and optimal start time) which maximizes the frequency of the monitored metrics while limiting use of available resource”. This demonstrates that resources of devices have various limited variable that can be optimized to get the best usage of the available devices and resources.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Bhaskar and Cohen, the teaching of Megahed. Paragraph [0054] teaches that these equations optimize available devices with the resources available to the environment. The combined teaching of Bhaskar and Cohen are directed to a system that optimizes device resources according to when devices are available. One of ordinary skill in the art would have been motivated to combine these references to take advantage of the disclosed optimization of the constraints that the combined teaching of Bhaskar and Cohen are balancing in their scheduler. This would ensure that with the aim of minimizing cost in the combined teaching of Bhaskar and Cohen, the equations of Megahed would make sure that these costs do not exceed a budget, ensure that all available devices are able to measure the metrics they are scheduled for and be able to work in the environment that they are scheduled in. One of Ordinary skill in the art would have added to the combined teaching of Bhaskar and Cohen, the teaching of Megahed based on this incentive without yielding unexpected results.
As per claim 18, 
Claim 18 is substantially similar to claim 8. As such Claim 18 is rejected for the same reasons as claim 8.
Claims 10 and 20 are rejected under 35 U.S.C. 103 over Bhaskar and Cohen in further view of Reinhart et al. (US 2020/0121851; herein referred to as Reinhart)
As per claim 10, 
The combined teaching of Bhaskar and Cohen teaches the limitations of claim 1
The combined teaching of Bhaskar and Cohen teaches determining a new optimum set of devices to be used for monitoring the new set of one or more health metrics based on: device capabilities; associated device services; and resource constraints. (Paragraphs [0028] and [0029] of Cohen. The teaching describes “embodiments are provided use of the classifier in a method of assessing the likelihood that a patient has lung cancer relative to a population comprising measuring the values of a panel of biomarkers in a sample from a patient and obtaining clinical parameters from the patient”, “techniques are provided for the use of artificial intelligence/machine learning systems that can incorporate and analyze structured and preferably also unstructured data to perform a risk analysis to determine a likelihood for having cancer, initially lung cancer, but also, other types of cancer, including pan-cancer testing (i.e. testing of multiple tumors from a single patient sample)” and “machine learning system determines a quantifiable risk for the presence of cancer in patients, preferably before they have symptoms or advanced disease, in terms of an increase over the population (e.g., a cohort population). By determining an individual patient's risk relative to the cohort, physicians may recommend further follow-up testing (e.g. radiography) for those patients who are at higher risks relative to the cohort population”. Paragraph [0012]-[0014], and [0017] of Bhaskar. The teaching describes a device scheduling system that receives a request for devices to be associated with a patient for a procedure. Upon receiving a request for a desired activity, the system identifies diagnostic devices for performing the desired activity, 
continuously monitoring one or more health metrics of a patient using a set of optimum devices determined according to the method of claim 1; comparing values of the one or more health metrics of the patient to one or more corresponding event trigger thresholds; and upon determining, based on the comparison, that at least one of the one or more health metrics is characterized by a value exceeding the corresponding event trigger threshold, outputting the values of the one or more health metrics of the patient; combining the output values of the one or more health metrics of the patient with corresponding historical values of the one or more health metrics of the patient collected over time to generate a comprehensive set of values of the one or more health metrics of the patient; and determining a new set of one or more health metrics to be monitored for the patient based on analyzing the comprehensive set of values using the classification model (Paragraphs [0099]-[0102] of Rinehart. The teaching describes 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Bhaskar and Cohen, the teaching of Reinhart. Paragraph [0020] of Reinhart teaches that the system is aimed to over time improve population expectation and the processes of the apparatus. This suggests that the steps implemented in this system are used in such a way to maximize the usage of a particular device. Because the combined teaching of Bhaskar and Cohen are aimed at optimizing the usage of a device with respect to time and finances, adding a way to maximize the usage of a device with respect to the capability of the device itself would have been obvious to try due to the similar ends of optimizing the usage of the medical device. One of ordinary skill in the art would have added to the combined teaching of Bhaskar and Cohen, the teaching of Reinhart based on this incentive without yielding unexpected results. 
As per claim 20, 
Claim 20 is substantially similar to claim 10. As such Claim 20 is rejected for the same reasons as claim 10.

Response to Arguments
Applicant's arguments filed April 08, 2021 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112 are persuasive. The amendments to the claims address the concern identified by the examiner and the rejection is hereby withdrawn. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive:
The applicant argues that the claims at issue are patent eligible subject matter because they (1) provide improvements to computer-related technology (i.e. preventative medicine) and (2) are not directed to a mental process per se, and/or (3) integrate the alleged mental process into a practical application: 
With regard to applicant’s argument for the pending claims integrating the abstract idea into a practical application, the applicant argues that the pending claims provide a particular treatment or prophylaxis. The examiner respectfully disagrees. Claims 1, 11 and 20 do not recite any step that provides a treatment or prophylaxis to a patient. The claims merely recite steps that receive information, analyzes the information, determines metrics to be monitored and then determines a set of devices to monitor the patient for the determined metrics. After this final determination step, there is no delivery of care to a patient. Any treatment or prophylaxis delivered to the patient is completely missing from the claim language because the only presumptive treatment or prophylaxis is delivered by the set of devices if the optimum set of devices is actually deployed. The pending claims do not incorporate the devices to monitor the patient nor deploy the functions that these devices would perform. 
With regard to applicant’s argument for the pending claims not being directed to a mental process per se, the applicant argues that claims 2 and 4 are not directed to a mental process because a human mind cannot perform a machine learning technique. Claim 4 as noted by the applicant is cancelled by the argument is still considered for claim 2. The examiner respectfully disagrees. The examiner has not considered the limitation of “a machine learning technique” as part of the abstract idea recited by the claim but rather an additional element that fails to integrate the abstract idea into a practical application because this element generally links the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h). 
With regard to applicant’s argument for the pending claims providing an improvement to computerized medical prognostics/diagnostics, and patient monitoring, the applicant argues that the pending claims provide a solution for the problems of at least (1) lack of access to and/or consideration of demographic data for (particularly computerized) medical prognostic/diagnostic purposes and/or (2) lack of knowledge/availability regarding appropriate medical devices, preferably wearable devices, for monitoring health conditions of patients. The solution the applicant provides to these problems are embodied in the limitations of claims 5, 7 and 8 where the use of such mathematical concepts are distinct from the conventional approach, thereby demonstrating an improvement in the context of preventative medicine. The examiner respectfully disagrees. The problems that the applicant identifies are not problems due to the state of technology. Looking to paragraphs [00137]-[00139] of the as filed specification, there is no objective evidence that a conventional computer would be incapable of performing the claimed limitations (see, e.g., McRO which provided evidence that computers could not previously be programmed to perform the particular type of animation). The steps in claims 5, 7 and 8 merely provide a particular calculation incorporated into determining an optimal 
The examiner notes that claim 6 has not been rejected under 35 U.S.C.101 and strongly recommends amending its features into the independent claims to overcome this rejection. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive: 
The applicant argues that the applied prior art, namely Cohen does not teach the usage of unstructured data. The examiner respectfully disagrees. While EHR databases can house structured data, the EHR database of Cohen also houses unstructured data. Paragraph [0304] explicitly teaches unstructured data is provided to the natural language processing neural net. Looking to Figure 5 of Cohen, it can be seen that the data collected from the EHR database is raw images, biomarkers velocity data, clinical/numerical data and unstructured data. Further, paragraph [0235] explicitly teaches that “EMR databases may comprise patient medical records, including one or more of the following types of information (e.g., age, gender, address, medical history, physician notes, symptoms, prescribed medications, known allergies, imaging data and corresponding annotations, treatment and treatment outcomes, blood work, genetic testing, expression profiles, family histories, etc.)”. Data such as physician notes is an example of unstructured data. Generally speaking, structured data is understood by one of ordinary skill in the art as quantitative data that is easy to search and analyze and unstructured data is qualitative and requires more work to process and understand. This understanding further accentuates the reason why the unstructured data in Cohen is processed through natural language processing so the computer can understand the data it contains. If the applicant is trying to claim a specific meaning for structured and 
Applicant’s remaining arguments are rendered moot in light of the foregoing arguments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.A.N./Examiner, Art Unit 3686              

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626